    Case 2:20-cr-00047-Z-BR Document 28 Filed 09/24/20                 Page 1 of 1 PageID 65

                            IN THE LTNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                     AMARILLO DIVISION

LNITED STATES        OF'   AMERICA                    $
                                                      s
    Plaintifl                                         s
                                                      $
V                                                     s            2:20-CR -47 -Z-BR-(1)
                                                      $
DANIEL EMMETT MOSHER                                  $
                                                      $
    Defendant.                                        $


                   ORDER ADOPTING REPORT AND RECOMMENDATION
                           CONCERNING PLEA OF GUILTY

         On     September   9,   2020, the United States Magistrate Judge issued     a   Report   and

Recommendation Concerning Plea of Guilty ("Report and Recommendation") in the above referenced

cause. Defendant Daniel Emmett Mosher         filed no objections to the Report and Recommendation

within the fourteen-day period set forth in 28 U.S.C. $ 636(bX1). The Court independently examined

all relevant matters of record in the above referenced cause-including the elements of the offense,

Factual Resume, Plea Agreement, and Plea Agreement Supplement-and thereby determined that the

Report and Recommendation is conect. Therefore, the Report and Recommendation is hereby

ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the guilty

plea of Defendant Daniel Emmett Mosher was knowingly and voluntarily entered; ACCEPTS the

guilty plea of Defendant Daniel Emmett Mosher; and ADJUDGES Defendant Daniel Emmett Mosher

guilty of Count One in violation of i8 U.S.C. $$ 922(e)(1) md 924(a)(2). Sentence will be imposed

in accordance with the Court's sentencing scheduling order.


         SO ORDERED, Septemb              ?l ,2020.
                                     ",

                                                          MA     WJ.     CSMARYK
                                                               D STA     DISTRICT JUDGE
